           Case 1:19-vv-00702-UNJ Document 35 Filed 04/06/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-702V
                                         UNPUBLISHED


    ANTONIO PEREZ,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: March 4, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Michael Adly Baseluos, Baseluos Law Firm, PLLC, San Antonio, TX, for petitioner.

Mark K. Hellie, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

      On May 14, 2019, Antonio Perez filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barre Syndrome
(“GBS”) caused by an influenza (“flu”) vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On October 17, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On February 27, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $84,265.00
comprised of $83,500.00 for pain and suffering, and $765.00 in past unreimbursed
medical expenses. Proffer at 1. In the Proffer, Respondent represented that Petitioner


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:19-vv-00702-UNJ Document 35 Filed 04/06/20 Page 2 of 4



agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $84,265.00 (comprised of $83,500.00 for pain and suffering, and
$765.00 in past unreimbursed medical expenses) in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
         Case 1:19-vv-00702-UNJ Document 35 Filed 04/06/20 Page 3 of 4




         In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS


ANTONIO PEREZ,

                     Petitioner,
                                                       Case No. 19-702V (ECF)
v.                                                     CHIEF SPECIAL MASTER
                                                       CORCORAN
SECRETARY OF HEALTH
AND HUMAN SERVICES,

                     Respondent.


           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On May 14, 2019, petitioner filed a petition seeking compensation under the

Vaccine Act for Guillain-Barre Syndrome (GBS) that he claimed occurred within the

Table timeframe following a flu vaccine. On October 15, 2019, respondent conceded that

entitlement to compensation was appropriate under the terms of the Vaccine Act.

Thereafter, on December 20, 2019, the Special Master issued a Ruling on Entitlement,

finding that petitioner was entitled to vaccine compensation for a GBS Table injury.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be

awarded $84,265.00. The award is comprised of the following: $83,500.00 for pain and

suffering and $765.00 in past unreimbursed medical expenses. This amount represents

all elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.
         Case 1:19-vv-00702-UNJ Document 35 Filed 04/06/20 Page 4 of 4



II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made

through a lump sum payment of $84,265.00, in the form of a check payable to petitioner.

Petitioner agrees. Petitioner is a competent adult. Evidence of guardianship is not

required in this case.

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                GABRIELLE M. FIELDING
                                                Assistant Director
                                                Torts Branch, Civil Division

                                                s/ Mark K. Hellie
                                                MARK K. HELLIE
                                                Trial Attorney
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146, Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                T: (202) 616-4208
                                                E: mark.hellie@usdoj.gov
DATED: February 27, 2020




                                            2
